Citation Nr: 0425538	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  96-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for paroxysmal 
supraventricular tachychardia.

2. Entitlement to service connection for mitral valve 
prolapse.


REPRESENTATION

Appellant represented by:	Lisa E. Lee, Attorney


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from August 1967 to August 
1970 and April 1977 to March 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied, in 
pertinent part, service connection for a heart condition.  
Subsequently, the criteria to perfect the appeal were met.  
In December 1998, the Board denied service connection for a 
heart condition.  In March 2001, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion 
for a remand, vacated the December 1998 Board decision, and 
remanded the matter to the Board for readjudication.  In 
August 2001, the Board denied service connection for a heart 
condition.  In June 2002, the Court granted a joint motion 
for a remand and remanded the matter to the Board for 
readjudication.

The issue of service connection for mitral valve prolapse is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's paroxysmal supraventricular tachychardia is 
related to his active service.


CONCLUSION OF LAW

Paroxysmal supraventricular tachychardia was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303(d), 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime or 
peacetime service.  38 U.S.C.A. § 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service medical records showed complaints of tingling 
sensation in the left hand, irregular heart beats, number 
fingers whenever exposed to weather, and heart disease; 
changes in sinus rhythm after reviewing an electrocardiogram 
(ECG); and a history of vasospasm when exposed to cold.  The 
records showed diagnoses of sinus tachycardia segment 
elevation in inferior and mid-precordial leads as a probable 
early repolarization (a normal variant) but consistent with 
acute injury or pericarditis; mild vascular instability and 
anxiety; and Raynaud's disease.  (See records dated in 
October and December 1969, May and June 1970, and November 
1978).

Medical evidence consists of VA and private treatment records 
and compensation examinations.  An August 1992 private 
treatment record reflects complaints of multiple episodes of 
rapid heart rate that cleared one to two minutes later and 
prescription of Verapamil to treat irregular heartbeats.  A 
report of May 1993 VA examination shows regular heart and 
heart sounds, negative evidence of murmur, normal limits of 
the peripheral vessels, and history of supraventricular 
tachycardia and mitral valve prolapse.  A February 1993 VA 
treatment records show complaints of fast heart rate and 
evidence of taking Verapamil for supraventricular 
tachycardia.  A March 1993 consultation document shows 
complaints of three episodes of tachycardia in two months.

A report of the June 1997 compensation examination conveys 
complaints of constant precordial chest pain and tenderness, 
episodes of tachycardia, history of supraventricular 
tachycardia, and diagnosis of mild mitral valve prolapse.  On 
examination, the veteran showed good quality heart tones and 
of normal intensity, negative evidence of classic click-
murmur, and typical mitral valve prolapse.  The physician 
noted that he could not find an ECG documentation of the 
veteran's episodes of tachycardia during active service and 
that the veteran was abusing alcohol and other substances 
during active service.  The physician opined that it is 
unlikely that the episodes of rapid and perhaps irregular 
heart beats that he had during his active duty had any 
relationship to the current supraventricular tachychardia.  
With respect to the mitral valve prolapse, the physician 
opined that tachycardia and mitral valve prolapse were not 
etiologically related.

A December 2002 ECG shows evidence of nonspecific 
anterolateral T abnormalities.  An April 2002 VA treatment 
record noted the veteran's visit for treatment of paroxysmal 
atrial tachycardia; on examination, the veteran did not 
manifest heart gallop or murmur.

An June 2003 private medical record shows the cardiologist's 
review of the veteran's in-service complaints of irregular 
heart beats and diagnosis of Raynaud's phenomenon; the 
cardiologist's post-service diagnosis of paroxysmal 
supraventricular tachychardia; and a nexus opinion linking 
the veteran's in-service irregular heart beats and Raynaud's 
phenomenon to the veteran's diagnosis of paroxysmal 
supraventricular tachychardia.  The cardiologist opined that 
it was as likely as not that that the veteran's in-service 
cardiac symptomatology/disability was related to his current 
paroxysmal supraventricular tachychardia.  The cardiologist 
concluded that it was reasonable to assume that he had in-
service symptoms related to paroxysmal supraventricular 
tachychardia because the veteran was evaluated for palpations 
during active service and was diagnosed with paroxysmal 
supraventricular tachychardia after discharge.  The 
cardiologist indicated that he had reviewed the veteran's in-
service and post-service medical records.  The cardiologist 
did not advance a diagnosis of  mitral valve prolapse.

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
Board notes that evidence of in-service and post-service 
disabilities as well as medical evidence showing a 
relationship between the in-service and post-service 
disabilities is necessary to substantiate the claim.  See 
Caluza v. Brown  7 Vet.App. 498, 505 (Vet.App.,1995).  In 
this case, the veteran's service medical records show history 
of irregular heartbeats and diagnosis of Raynaud's disease.  
The veteran has been repeatedly diagnosed with 
supraventricular tachychardia.  The veteran's record comports 
with the private physician's medical opinion that the 
veteran's paroxysmal supraventricular tachychardia is related 
to the in-service complaints of irregular heartbeats and 
diagnosis of Raynaud's disease.  

The Board acknowledges that a VA physician concluded that 
there was no etiological relationship between the veteran's 
in-service complaints of irregular heartbeats and post-
service diagnosis of supraventricular tachychardia; however, 
the private physician opined that it was at least likely as 
not that there was an etiological relationship between the 
in-service and post-service diagnoses.  Additionally, the 
private examiner provided a basis for his opinion, indicating 
that the Raynaud' s disease and complaints of irregular 
heartbeats in service show a relationship to the veteran's 
current diagnosis.  The VA examiner provided no basis for his 
negative opinion that the veteran's current supraventricular 
tachycardia was related to irregular heart beats in service.  
He did not comment on the inservice diagnosis of Raynaud' s 
disease.  Therefore, the Board finds that the record is at 
least in equipoise as to whether paroxysmal supraventricular 
tachychardia is etiologically related to his in-service 
complaints of irregular heartbeats and diagnosis of Raynaud's 
disease.  After resolving reasonable doubt in favor of the 
veteran, the Board finds that the paroxysmal supraventricular 
tachychardia was incurred during active service.  As such, 
the Board concludes that service connection is warranted for 
paroxysmal supraventricular tachychardia.  

II.  Veterans Claims Assistance Act

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance as required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  If there is any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issues of entitlement to 
service connection for paroxysmal supraventricular 
tachychardia.  


ORDER

Entitlement to service connection for paroxysmal 
supraventricular tachychardia is granted.


REMAND

The veteran has asserted on appeal that he is also entitled 
to service connection for mitral valve prolapse (see June 
2001 appellate brief).  The current record does not reflect 
that mitral valve prolapse is related to the veteran's in-
service complaints of heart-related symptoms (see June 1997 
VA examination and June 2003 private medical record).  Thus, 
the Board will remand the case in order to satisfy the 
Veterans Claims Assistance Act of 2000 (VCAA).

The report of the June 1997 VA examination reflects that the 
veteran was treated for his heart condition at the Singing 
River Hospital.  The June 2003 private medical report shows 
that Dr. Massing treated the veteran's heart condition in 
August 2000.  
A November 2003 statement reflects that the veteran was 
treated at the Mobile Infirmary Heart Group.  Clinical 
documentation of the cited treatment is not of record.  VA 
should obtain all relevant VA and private treatment records 
that could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The record shows that the veteran has applied for Social 
Security disability benefits.  
Documentation of the veteran's complete Social Security 
Administration (SSA) determination is not of record.  VA's 
duty to assist the veteran includes an obligation to obtain 
the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 
181, 187-188 (1992).  

The veteran has been afforded VA compensation examination.  
VA physician opined that the veteran's "tachycardia and the 
mitral valve prolapse are not etiologically related."  The 
physician, however, did not determine whether mitral valve 
prolapse was related to the veteran's in-service complaints 
of irregular heartbeats and Raynaud's disease.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that VA compensation 
examination is required in resolving the issue raised by the 
instant appeal.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, this case is REMANDED for the following action:  

1. The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.



2. The RO should contact the SSA and 
request that it provide documentation of 
the veteran's determination of SSA 
disability benefits and copies of all 
records developed in association with the 
determination. 

3.  The RO should also request that he 
provide information as to all treatment 
of mitral valve prolapse, including the 
names and addresses of all health care 
providers, clinics, and hospitals, and 
the approximate dates of treatment.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified health care 
providers, clinics, and hospitals, 
including Dr. Massing, Singing River 
Hospital, and the Mobile Infirmary, and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the claims file.  

4.  The RO should then request that 
copies of all relevant VA clinical 
documentation pertaining to treatment of 
mitral valve prolapse, including those 
provided at the New Orleans and the 
Biloxi outpatient clinic and/or VA 
Medical Center, be forwarded for 
incorporation into the claims file.  

5.  The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his mitral valve prolapse.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

The examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified mitral valve prolapse 
had its onset during active service; is 
etiologically related to his service-
connected paroxysmal supraventricular 
tachychardia; or is in any other way 
causally related to his active service? 

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  Using language such as "may or 
might have caused" or could have 
caused" is not acceptable for the 
purposes of this examination. 

6.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for mitral valve prolapse.  If 
the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the issuance 
of the SSOC.  The veteran and his attorney 
should be given the opportunity to respond 
to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



